IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-21071
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALBERTO SEGURA-ALVAREZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-00-CR-307-ALL
                      --------------------
                          July 30, 2001

Before GARWOOD, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Alberto Segura-Alvarez appeals the 57-month sentence imposed

following his plea of guilty to a charge of illegal re-entry

after deportation in violation of 8 U.S.C. § 1326.     He contends

that his prior felony conviction and the fact that he was

subsequently deported were elements of the offense that should

have been charged in the indictment because they resulted in his

receiving an increased sentence under 8 U.S.C. § 1326(b)(2).

     Segura-Alvarez acknowledges that his argument is foreclosed

by the Supreme Court’s decision in Almendarez-Torres v. United

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-21071
                               -2-

States, 523 U.S. 224 (1998), but he seeks to preserve the issue

for Supreme Court review in light of the decision in Apprendi v.

New Jersey, 530 U.S. 466 (2000).

     Apprendi did not overrule Almendarez-Torres.   See Apprendi,
530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000), cert. denied, 121 S. Ct. 1214 (2001).   Segura-

Alvarez’s argument is foreclosed.   The judgment of the district

court is AFFIRMED.